Order entered July 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00403-CV

                                PROFINITY, LLC, Appellant

                                                V.

                           ONE TECHNOLOGIES, L.P., Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 12-03980-A

                                           ORDER
       We GRANT appellant’s July 7, 2014 second unopposed motion for extension of time to

file brief and ORDER the brief be filed no later than August 19, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE